 

AO 91 (Rev. 11/11} Criminal Complaint Southern Preeict of Texas
UNITED STATES DISTRICT COURT = — MAR 31 2021. <&
for the cos }
Southern District of Texas Nathan Ochsner, Clerk
United States of America )
v. )
J CaseNo. M-21-MJ-0690-M
RYANT RODRIGUEZ (1996 - USC)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 19-20, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2252A Distribution of Child Pornography

Case 7:21-mj-00690 Document 1 Filed on 03/31/21 in TXSD Page 1 of 7

United States District Court

 

 

 

 

This criminal complaint is based on these facts:
See Attachment "A"

aw Continued on the attached sheet.

Complaint Authorized AUSA Michael Mitchell 3/31/2021 si Jeremy Fisher
Complainant's signature

Sworn to and executed by reliable electronic means,

sworn to U.S, Magistrate Judge J, Scott Hacker and Jeremy Fisher, Special Agent, FBI

attested telephonically per F.R.CR.4.1, and probable

cause found on

 

Printed name and title

{O yoo
Date: 03/31/2021 @ ef PH |

A licige 's signature
City and state: McAllen, Texas Heforablé J. ha Hacker U.S. Magistrate Judge

 

Printed name and title

 
 

 

 

Case 7:21-mj-00690 Document 1 Filed on 03/31/21 in TXSD Page 2 of 7

Attachment “A”

Affidavit in Support of Complaint

|, Special Agent Jeremy Fisher, being first duly sworn, state as follows:

1, On February 9, 2021, FB) San Antonio - McAllen RA received a lead from another FBI
field office that is currently engaged in a large Child Sexual Abuse Material case. The purpose of this
investigation is for the FBI to use undercover employees to strategically target individuals using a social
media application to trade and distribute Child Sexual Abuse Material. One individual identified during
the course of this investigation was RYANT RODRIGUEZ (DOB ag 1996) who resides within the City
of Edinburg located in the State of Texas, which is within the area of responsibility of the Southern

District of Texas.

2. A Deputy Investigator with from a Sheriff's Office, in the United States, operated in an
online undercover capacity as a member of multiple social media groups dedicated to the trading of
Child Sexual Abuse Material. Some of these groups include “Young Share,” “Teeny Tiny Tots,” “Breeding
No Age Limits,” “Ups And Downs of Kids,” “Girls 4 to 8 (anything goes),” “Underage,” and others. The
FBI, in collaboration with the Sheriff's Office, is identifying the individuals in these groups for the

purposes of federal prosecution as appropriate.

3, One of the individuals identified was “ryantjune” and was a member of the group called
“Loving Kids 1 Private,” which has been established as a known child sexual abuse material sharing
group on the subject social media application. While both the OCE and “ryantjune” were members of
the group, multiple images, and videos of child sexual abuse material were distributed to for all

members to view in the thread. This user “ryantjune” also distributed three videos of child sexual abuse

material in this group.
4, The videos “ryantjune” shared to the group, depicts the following:

c. Video 1 depicts a nude prepubescent male approximately 5 to 6 years old. The

prepubescent male is wearing a black leather dog collar. The prepubescent male can be

 

 
 

Case 7:21-mj-00690 Document 1 Filed on 03/31/21 in TXSD Page 3 of 7

5.

seen applying lubricant to what appears to be a black silicon “butt plug?” The camera
zooms in on the prepubescent male’s anus and genitalia. The prepubescent male can be
seen inserting the black object into his anus. This video was sent on February 19, 2020,

at approximately 10:56PM Central Standard Time.

Video 2 depicts a prepubescent female approximately 5 to 6 years old standing next to a
nude adult male with his erect penis exposed. The adult male can be seen holding the
prepubescent female’s head and forcefully inserting his erect penis into her mouth. This

video was sent on February 20, 2020, at approximately 7:35AM Central Standard Time.

Video 3 depicts a nude prepubescent female approximately 6 to 9 years old seated ona
bed between the legs of a nude adult male who has his erect penis exposed, The
prepubescent female then performs oral sex on the adult male, This video was sent on

February 20, 2020, at approximately 7:35AM Central Standard Time.

The FBI has screenshots of the videos shared within the chat by “ryantjune”

RODRIGUEZ. These images show the profile picture of RODRIGUEZ’s account as well as the group chat

name “Loving Kids 1 Private.” Below is a screenshot of “ryantjune” RODRIGUEZ’s social media profile

picture:

 

pegasus'4s' ta
Payette

 

! Butt Plug - A butt plug is a sex toy that is designed to be inserted into the rectum for sexual pleasure, They are
similar to a dildo in some ways but tend to be shorter and have a flanged end to prevent the device from being lost

inside the rectum.

 

 
Case 7:21-mj-00690 Document 1 Filed on 03/31/21 in TXSD Page 4 of 7

6, On February 28, 2020, an administrative subpoena was served to the subject social
media application for subscriber information associated to the username “ryantjune”. On March 8,
2020, the soclal media application provided subscriber information as well as identifying the device

being used (Android “ID-51189ab79d845303”/LM-X220).

7. The social media application also sent the FBI login and IP Log Information. The FBI

 

analyzed the IP Logs and made the following observations:

a) Video 1: was posted from IP address 172,58,111.238 “chatt network” “Mobile LTE.”
b) Video 2: was posted from IP address 70,120,240.228 a WIFI network connection for an address

in Edinburg, Texas registered to RODRIGUEZ,
c) Video 3: was posted from IP address 70,120.240.228 a WIFI network connection for address an

address Edinburg, Texas registered to RODRIGUEZ.

8. On March 5, 2020, an administrative subpoena was served to Charter for subscriber

information associated to IP address 70.120.240,228. On May 5, 2020, Charter provided the following

information:
Subscriber Name: Ryant Rodriguez
Subscriber Address: Edinburg, Texas 78542

Email: RYANTROZ@ gga

Phone Number: 956-438-**** [redacted]

9, An Accurint query for RYANT RODRIGUEZ in Edinburg, Texas revealed the following
individual:
Name: Ryant Rodriguez

Date of Birth; ** **** 1996 [redacted]

SSN: B#F###, **# Tradacted]

 
 

Case 7:21-mj-00690 Document1 Filed on 03/31/21 in TXSD Page 5 of 7

Potential Vehicle: red 2014 Ford Focus (hatch back)/ViN: [aaa

License Plate; YT

10, ‘On March 31, 2021, at 6:00AM, a premises search warrant was executed on
RODRIGUEZ’s residence located in Edinburg, Texas 78542. While on scene agents showed RODRIGUEZ’s

mother, the following images obtained from his messaging applications including the image from the

social media application used in February of 2020 (the account used to distribute CSAM): ;

 

HINOJOSA positively identified the individual depicted in the images as her son (RODRIGUEZ).

14. While at the residence RODRIGUEZ identified two cell phones he used. RODRIGUEZ

'

_ Identified the phone in the blue case as his newer phone (since November 2020) and the phone in the

 
 

Case 7:21-mj-00690 Document 1. Filed on 03/31/21 in TXSD_ Page 6 of 7

gold case as his older phone (used for years prior to November 2020). RODRIGUEZ stated the gold

: ls
see gow ‘ i

phone is an old phone without cellular service, but he still used it with wifi,
12. The background on the gold cell phone (IMEI 359113101034039) depicted.a crest with
the word “Montague, jleshowed RODRIGUEZ a picture taken of his device, which depicted the above-

described image and he confirmed that device was his.

 

CG.

13. The below listed images were taken on RODRIGUEZ’s active social media account today,

March 31, 2021:

 

c,

14. Through a preliminary review of the phone SA Fisher located numerous thumbnails

within the device, One of the thumbnails depicted the prepubescent female from the above listed

 

 
 

Case 7:21-mj-00690 Document 1 Filed on 03/31/21 in TXSD Page 7 of 7

"Video 2.” The prepubescent female was wearing the same clothing and was in the same bathroom. SA
Fisher also identified at least five videos depicting adult males conducting sexual acts on prepubescent

females/males, One video depicted two prepubescent males conducting sexual acts on one another at

the guidance of an adult male.

15, RODRIGUEZ was transported and booked into the Hidalgo County Detention Facility at

La Villa without incident.

 
